United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 1, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10302
                         Summary Calendar



CHRISTOPHER MICHAEL JONES,

                                     Plaintiff-Appellant,

versus

M. CORNUTT; L. WELLS; T. HART;
NIXION; S. FARMER; JEFFERY OWENS,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:01-CV-202
                       --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Christopher Jones, Texas prisoner # 656546, appeals from the

district court’s judgment in favor of the defendants following a

bench trial and the dismissal of his 42 U.S.C. § 1983 civil right

complaint with prejudice as frivolous.    Jones argues that the

district court erred in determining that he had failed to

establish a claim of excessive force and deliberate indifference

to his safety and medical needs.    He also argues that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10302
                                 -2-

district court committed various procedural errors at trial.

Jones has filed a motion to amend his brief following the newly-

prepared transcript which this court ordered at government

expense.   Jones’s motion is GRANTED.

Standard of review

     Factual findings made in a bench trial are reviewed

for clear error, while legal issues are reviewed de novo.

See FED. R. CIV. P. 52(a); Seal v. Knorpp, 957 F.2d 1230, 1234

(5th Cir. 1992).   For a factual finding to be clearly erroneous,

an appellate court must have a firm conviction, based on a review

of the entire record, that a mistake has been made.       Justiss Oil

Co., Inc. v. Kerr-McGee Refining Corp., 75 F.3d 1057, 1062, 1067

(5th Cir. 1996).

Excessive force

     Jones argues that the evidence introduced at trial

establishes that the defendants exercised excessive force against

him at the prison infirmary.   A district court’s ruling on

excessive use of force is reviewed for clear error.       Baldwin v.

Stalder, 137 F.3d 836, 839 (5th Cir. 1998).   To prevail on an

Eighth Amendment claim of excessive force, a plaintiff must

establish that the force was not applied in a good faith

effort to maintain or restore discipline, but maliciously and

sadistically to cause harm, and that the plaintiff suffered an

injury.    Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).
                           No. 03-10302
                                -3-

     The record reflects that the district court did not clearly

err in determining that Jones failed to establish a claim of

excessive force.   The documentary evidence as well as the

testimony introduced at trial supports the district court’s

decision to find credible the defendants’ assertion that Jones

struck his own head against the infirmary wall, requiring an

officer to restrain him with a reasonable use of force.      Justiss

Oil Co., 75 F.3d at 1062, 1067.   Accordingly, the district court

did not clearly err in dismissing Jones’s excessive force claims.

See Baldwin, 137 F.3d at 839.

Deliberate indifference

     Jones argues that several of the defendants chose to

disregard their knowledge that a corrections officer in the

infirmary posed a substantial risk to his safety.   He also argues

that the defendants were deliberately indifferent to his medical

care because they falsified use-of-force injury and medical

reports.

     A prison official acts with deliberate indifference if he

knows that an inmate faces “a substantial risk of serious harm

and disregards that risk by failing to take reasonable measures

to abate it.”   Farmer v. Brennan, 511 U.S. 825, 847 (1994).

“[T]he official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.”   Id. at 837.
                            No. 03-10302
                                 -4-

     Jones’s arguments that the defendants were deliberately

indifferent to his safety by sending him to the infirmary and

by falsifying documentation of the use of force are entirely

conclusional and speculative.    See Koch v. Puckett, 907 F.2d 524,

530 (5th Cir. 1990).    Jones provides no specific evidence to

support his assertion that the supervising officer who sent

him along with an escort to the infirmary knew that Jones faced

a risk of harm.    Similarly, Jones fails to establish with

specificity what portions of the defendants’ statements were

falsified.   Accordingly, the district court did not clearly err

in dismissing Jones’s deliberate indifference claims.     See

Justiss Oil Co., 75 F.3d at 1062, 1067.

District court rulings

     Jones argues that the district court erred by failing to

appoint counsel, impose discovery sanctions on the defendants,

and permit him to make opening and closing arguments.

     Jones argues that the district court erred by failing to

appoint counsel.    The court is not required to appoint counsel

for an indigent plaintiff raising a 42 U.S.C. § 1983 claim in

the absence of “exceptional circumstances.”    Ulmer v. Chancellor,

691 F.2d 209, 212 (5th Cir. 1982).    Based on our review of the

record, we conclude that the district court did not abuse its

discretion because Jones has not shown such exceptional

circumstances are present in this case.
                             No. 03-10302
                                  -5-

     Jones’s remaining issues related to the district court’s

discovery and trial rulings are reviewed for plain error

due to Jones’s failure to object to these rulings at trial.

See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1429

(5th Cir. 1996) (en banc).    Jones cannot demonstrate that the

district court committed plain error in failing to issue

discovery sanctions to the defendants where the record reflects

that Jones requested personnel files based upon pure speculation

and conclusional assertions.    Similarly, although the district

court did not offer Jones an opportunity to make an opening

statement, the record clearly reflects that the district court

afforded Jones every deference during the proceedings to

establish his case.   Finally, in contrast to Jones’s assertion,

the district court did permit him to make a closing argument

prior to rendering its decision.    Accordingly, Jones cannot

establish plain error with respect to these arguments.     See

Douglass, 79 F.3d at 1429.    For the foregoing reasons, the

judgment of the district court is AFFIRMED.